DETAILED ACTION
Introduction
Claims 1-18 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶0002 "entire distant" should instead read "entire distance."
In the Abstract, the sentence is incomplete and is missing a verb. It is suggested to be amended to instead read “from weight variations of adjacent segments and runnability data that may be temporally adjusted, identifies optimal routes” or similar.
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
In Claim 1, “non-transitory computer readable medium” should instead read “non-transitory computer readable storage medium.”
In Claim 1, "to perform" should be followed by a colon rather than a semi-colon. 
In Claim 1, "from latitude and longitude of the start point and desired distance" should instead read "from a latitude and longitude of the start point and the desired distance" 
In Claim 1, "the runnability conditions" should instead read "runnability conditions" as there is no antecedent basis for the term in the claim.
In Claims 2-18, the preambles "comprising" should instead read "wherein the one or more computer programs cause the processor to further perform:" or similar.
In Claim 6, "the time entered" should instead read "a time entered" as there is no antecedent basis for the term in the claim.
In Claim 6, "the remaining data elements" should instead read "remaining data elements" as there is no antecedent basis for the term in the claim.
In Claim 7, the term "the" should be removed from "the average speed," "the popularity of the segment," "the popularity of traversing," and "the quality of the GPS," as there is no antecedent basis for these terms in the claim.
In Claim 10, "the same location" should instead read "a same location" as there is no antecedent basis for the term in the claim.
In Claim 12, "the environment" should instead read "an environment" as there is no antecedent basis for the term in the claim.
In Claim 13, "the product of the distance..." should instead read "a product of the distance..." as there is no antecedent basis for the term in the claim.
In Claim 15, "the product of the distance..." should instead read "a product of the distance..." as there is no antecedent basis for the term in the claim.
In Claim 15, “the geospatial comprising the start point” should instead read “the geospatial and temporal segment comprising the start point.”
In Claim 16, the first recitation of "the base segment" should instead read "a base segment" as it is the first recitation of the term in the claim.
In Claim 18, "the location of a user" should instead read "a location of a user" as it is the first recitation of the term in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Additionally, the limitation “selecting adjacent geospatial and temporal segments having greater runnability segment values…” renders the claim indefinite.  The selection is recited as selection of segments having “greater” runnability segment values but it is not stated what “greater” is in relation to, and how it applies to multiple values. It is unclear if each individual runnability segment value must be greater than some adjacent geospatial and temporal segment, or greater than some alternative segment that was evaluated, or some predetermined runnability segment value, or if the “values” as a whole (e.g. summed or average values for the entire route) are determined to be greater than a value, or something else entirely. The scope of the limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as any selecting of adjacent geospatial and temporal segments that optimizes a total metric or cost for all segments. 
Additionally, the limitation “connecting the adjacent geospatial and temporal segments… to configure the display a plurality of created routes” renders the claim indefinite. There is no antecedent basis for the term “the display” in the claim. It is not clear if “the display” is meant to instead read “then display” or if the limitation is intended to read “to configure a display of a plurality of created routes” or if the claim is intended to positively recite a display as part of the system or a function of displaying, or something else entirely. The scope of the limitation is therefore indefinite. Also, the claim recites “created routes” but never positively recites a function or step of creating routes. It is not clear if the “connecting function” is the same thing as creating routes, or if the claim is missing some function of creating routes. For the purposes of examination, the connecting of segments and creating of routes are interpreted as the same thing and the limitation is understood to claim the creation of routes to be displayed, such that the displaying is merely recited as intended use of the routes.
Claims 2-18 
Regarding Claim 2, the limitation “limiting the access of the runnability data within the geospatial and temporal segments of the runnability map to the user preference runnability data” renders the claim indefinite. There is no antecedent basis in the claim for “the access of the runnability data within the geospatial and temporal segments.” It is not clear whether “the access” is referring to or describing some function related to the limitations in Claim 1 (for example, as part of the generating, associating, or selecting functions) or alternatively if “the access” is intended to derive antecedent basis from the accessing recited in the first limitation of Claim 2 (which is recited as accessing of user preference runnability data rather than “the runnability data within the geospatial and temporal segments”) or something else entirely. The scope of the limitation is unclear and it is not clear how it further limits the claim as a whole. For the purposes of examination, the limitation is interpreted as any filtering or selective access of runnability data.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claim 6, the phrase “averaging, scaling, weighing or other methodologies” renders the claim indefinite. The phrase presents an alternative list comprising mathematical functions and “other methodologies” which encompasses any activity including those not yet invented or unknown to the applicant. It is generally unclear how the phrase provides any further or meaningful limitation to the “determining a runnability value” function as the broadest reasonable interpretation of the phrase does not require any particular methodology. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “at least one of averaging, scaling, and weighing.”
Additionally, the phrase “removing from the analysis of the determination of a runnability value any data elements that do not have temporal components that correlate to the temporal indicator” renders the claim indefinite. There is no antecedent basis for “the analysis of the determination of a runnability value” in the claim and no function of “analyzing.” It is not clear if “the analysis” is some 
Additionally, the claim recites two different functions “determining a runnability value from the associated type of runnability data” and “determining a runnability value from the remaining data elements” followed by “adjusting the runnability value.” It is completely unclear whether “a runnability value” in the two determining steps represents the same value (the value being updated or re-determined in the second determining limitation) or alternatively if the determinations are of a first and second runnability value. If the values are two separate values, it is then also unclear whether “the runnability value” recited in the “adjusting” limitation is the first or second value. For the purposes of examination, the two recitations are interpreted as different runnability values and the adjusting limitation is interpreted as referring to the second recited runnability value.
Claims 7 (the first recited Claim 7) and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 6 and for failing to cure the deficiencies listed above.
Regarding Claim 7, the formatting of the claim renders the claim indefinite. The claim recites two sentences, one sentence having dependency on Claim 6 and the other on Claim 1. It is generally unclear what Claim 7 is intended to depend on and whether the claim is intended to recite two separate claims or something else. For the purposes of examination, Claim 7 is interpreted as reciting two separate claims, which are denoted as Claim 7A (for the first sentence) and Claim 7B (for the second sentence) for the remainder of the office action. Claims 7A and 7B should either be merged into a single sentence under Claim 7, or the language of one should be struck through and may be added as a NEW claim when the claims are amended.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 and for failing to cure the deficiencies listed above. Additionally if Claim 7 is intended to recite two separate claims it is not clear which one Claim 8 depends on. For the purposes of examination Claim 8 is interpreted as being dependent on Claim 7A.
Regarding Claim 7B, the phrase “edge values representing a comparison of a runnability segment value of one geospatial and temporal segment with the runnability segment value of an adjacent geospatial and temporal segment” renders the claim indefinite. Particularly, in view of the specification, it is not clear what the scope of “representing a comparison” is, in this context. Specification ¶0064 recites edge values 117a-117h which are shown in Figure 10 surrounding runnability segment values 64. However, in the case of adjacent geospatial and temporal segments having the same runnability segment value (for example for the lower right segment having a runnability segment value of 2 and the adjacent segment above it also having a runnability segment value of 2) Figure 10 shows different edge values of 8 and 6. It is not clear how the edge values can represent some comparison between the runnability segment values and yet result in two edge values being different even for the same runnability segment values in adjacent segments. For the purposes of examination, the phrase is interpreted as the edge values being any metric that allows for different paths made up of segments to be compared to one another.
Regarding Claim 9, the entirety of the claim is indefinite. There is no antecedent basis in Claim 9 or Claim 1 (from which Claim 9 depends) for “the direction” or “the edge values.” It is completely unclear if the direction of a route merely refers to the order of travel (A to B vs B to A) or refers to some compass direction or heading, or navigation directions, or something else entirely. Based on the term “edge values” is it not clear whether Claim 9 is intended to be dependent on Claim 1 or another claim such as Claim 7A. For the purposes of examination, the claim is interpreted as any generation of specific 
Regarding Claim 10, the limitation “returning to the start point” renders the claim indefinite. This limitation appears to be presented as a new step/function of the system, however based on the description of creating the route, the limitation could describe the generated route as well. It is not clear if the step of returning is something done by the system/processor (and if it is, what exactly the scope of “returning” is, e.g. the system physically returning back to the start point during route guidance, or the processor evaluating points and “returning” to evaluate the start point which is the destination), or alternatively if the limitation is merely describing the created route. For the purposes of examination, the limitation is interpreted as referring to the route.
Regarding Claim 11, the phrase “traverse and return to non-adjacent geospatial and temporal segments” renders the claim indefinite as it is not clear what “non-adjacent” is in relation to. If the term non-adjacent is in relation to the start and end point, it is not clear how the claim describes creation of loops, and if the segments of the path are non-adjacent it is not clear how they even form a route. The scope of the claimed function is not clearly defined. For the purposes of examination, the claim is interpreted as forming loops wherein each loop comprises a series of non-overlapping segments.
Regarding Claim 12, the phrase “geophysical data including elevation, altitude” renders the claim indefinite. As elevation and altitude are both height parameters of terrain, it is not clear whether these terms are two ways to state the same thing, or if there is some distinction between the two. For the purposes of examination the terms elevation and altitude are understood to be the same thing.
Additionally, the phrase “within the user location” renders the claim indefinite. There is no antecedent basis for the term in the claim, and it is unclear if the term is meant to be the same as some previously recited location (such as the start point) or a new location. Furthermore, it is not clear if the term “within” is reciting that the location is some region such that features can be associated with 
Regarding Claims 13 and 14, the phrase “the distance from the start point to an end point” renders the claim indefinite. There is no antecedent basis for the term in the claim. It is unclear if the recited “the distance” is intended to be the same as, for example, the desired distance, or if the distance is a new distance. For the purposes of examination, the distance is interpreted as the desired distance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions of accessing a start point and distance, generating a runnability map of segments, associating runnability data with segments, selecting segments and connecting segments. These functions, under their broadest reasonable interpretation, are a mental process
This judicial exception is not integrated into a practical application. The additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. It is noted that the language “to configure the display” is interpreted as merely the intended use of the connecting of the segments and not an additional element. These additional elements are both generic computer components, recited at a high level of generality. The claims do not provide any specific improvement to computer technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a generic computer as a tool (see MPEP 2106.05(f)). Therefore, the abstract idea is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. For the same reasons as presented above, these elements are generic computer components, recited at a high level of generality, such that the claim is merely using generic computer components as tools to “apply” the abstract idea. Thus the claim is not patent eligible. 
Regarding Dependent Claims 2-18, the claims do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 further recite the accessing, storing, and use of user preference runnability data, which are further functions of the mental process, corresponding to remember or receiving of data for use in the evaluation steps. 
Claims 4 and 5 further recite rating routes, which is a further function of the abstract idea, able to be performed mentally or via an evaluation on pen and paper.
Claims 6, 7A, and 8 
Claims 7B and 12 further recite accessing specific types of runnability data, and identifying non-traversable areas in Claim 12, which is an additional detail of the mental process as an evaluation that could be performed mentally.
Claim 9 further recites determining a direction of routes, which is a further step of the mental process of evaluation which could be performed by a human.
Claims 10 and 11 recite further functions for creating specific types of route, which are additional functions of a mental process.
Claims 13-16 further recite functions to select segments via evaluation and calculation of segment properties. This is a further step of an abstract idea of a mental process which could be done in the human mind/on pen and paper, or alternatively a mathematical process for the calculation of values.
Claim 17 further recites communicating directions using a headset. The communicating (outputting) of data is the use of a computer in its ordinary capacity and therefore does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)). The use of a headset is an additional element in the claim, however this is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2004/0030491A1 ([0002] it is well known in the art to provide path or directional cues via headphones). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Claim 18 further recites determining the location of a user using an RFID tag. This is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B US2005/0225444A1, [0004, 0011] it is well known in the art to track persons and objects using RFID devices). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7B, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.).

Regarding Claim 1, Dewan et al. discloses a system for the creation of one or more routes (see e.g. Figure 1, Claims 8, 15), comprising:
(see Figure 1, [0047], Claim 15);
a non-transitory computer readable medium within a network of central processing units having memory and data storage and having embodied thereon one or more computer programs causing one or more of the central processing units to store instructions that when executed, cause the system to perform (see Claim 15, [0046-0047]);
accessing a start point and desired distance (see [0087] inputs of start location and required shortest distance);
generating a runnability map comprising a plurality of geospatial and temporal segments derived from the start point and desired distance (see Figure 7A, 7B, [0089], k way points may be defined using start location and slack (based on required shortest distance) and [0090] minimum cost paths are determined for each waypoint, based on costs for each edge in a road network, and see [0079, 0098] cost being based on metrics which may be dynamic (i.e. temporal). In other words, the searching of routes requires the generating of information of edges in a road network (geospatial and temporal segments) in a specific area for analysis);
associating runnability data with each geospatial and temporal segment, the runnability data of a geospatial and temporal segment having a value representing the runnability conditions of that geospatial and temporal segment (see [0090] the minimum cost path takes into account metrics ([0080] e.g. popularity or elevation, data indicating running characteristics of an area) for each edge (geospatial and temporal segment));
selecting adjacent geospatial and temporal segments having greater runnability segment values (see [0090] computing minimum cost paths including selecting for evaluation ([0079] Figure 5) edges (segments) forming a continuous path (adjacent)) that extend from the start point to an end point at the desired distance from the start point (see [0090] a complete route from start to the way point to the end, which [0089] meets the required distance);
(see [0090] computing minimum cost paths which ([0079] Figure 5) are connected continuous paths of edges (segments) [0080] the minimum cost corresponding to greater overall maximized desired metrics (i.e. greater runnability compared to other paths)) to configure the display a plurality of created routes from the start point to the desired distance (see [0092] a set of recommended routes to the user for [0094] being displayed).

Dewan et al. further discloses the start point comprising coordinates ([0068]).

Dewan et al. does not explicitly recite:
latitude and longitude of the start point.

However Gu et al. teaches a system for providing routes (see [0043]), including identifying a start point by
latitude and longitude of the start point (see [0140] latitude and longitude information of the start point 912 can be obtained).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to use latitude and longitude type coordinates, as is taught by Gu et al., with the motivation of enhancing the robustness and compatibility of the system by using an established coordinate system and increasing user convenience by allowing integration with GPS data regarding the user’s current location with respect to the starting point (see Gu et al. [0140]). 

Regarding Claim 2, Dewan et al. discloses the system of claim 1, comprising:
(see Figure 4, inputs 402 may include user preferences which [0019] are the evaluated metrics (runnability data));
storing user preference runnability data (see [0069] preferences may be stored by user profile component 440 in the system, or alternatively the use of a user preference variable by the software is storing of the data, at least temporarily);
limiting the access of the runnability data within the geospatial and temporal segments of the runnability map to the user preference runnability data (see [0079, 0102] in determining the minimum cost path, points may be eliminated that do not satisfy the user’s preferences, i.e. the access of runnability data is limited to that for points which meet the user preference runnability data);
creating routes based on the runnability data constrained by the user preference runnability data (see [0079, 0102] creating routes that are constrained by being limited to including the way points which are not eliminated due to the user preference runnability data).

Regarding Claim 3, Dewan et al. discloses the system of claim 2, comprising:
creating the plurality of routes based on stored user preference runnability data (see [0079, 0102] the finding of a minimum cost path (as part of the overall route creation) being based on user preference runnability data which [0069] is stored in the user profile component, or alternatively stored as a variable in the software when running the program).

Regarding Claim 4, Dewan et al. discloses the system of claim 2, comprising:
rating the plurality of created routes based on user preference runnability data (see [0063, 0092] ranking the routes based on the desired metrics).

Regarding Claim 5, Dewan et al. discloses the system of claim 1, comprising:
(see [0091-0093] using metrics for each edge and then ranking of routes based on desired metrics by looking at all sub-path combinations that form complete routes).

Regarding Claim 7B, Dewan et al. discloses 
accessing types of runnability data comprising edge values representing a comparison of a runnability segment value of one geospatial and temporal segment with the runnability segment value of an adjacent geospatial and temporal segment (see [0080] for a given edge, metrics m1i, m2i, . . . , mni are the runnability data types, and [0079] as multiple paths with various edges are compared to find the minimum cost path, the values represent a metric for comparison between the various edges (segments)).

Dewan et al. does not explicitly recite the system of claim 1, wherein: 
each geospatial and temporal segment having up to eight edge values.

However it would have been obvious to one or ordinary skill in the art before the effective filing date to try eight or fewer edge values, with the motivation of increasing the usability of the system by balancing path accuracy and computing workload, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Regarding Claim 9, Dewan et al. discloses the system of claim 1, comprising:
(see [0092-0093] a top number of paths are recommended (the generated routes) based on metrics (edge values) of all sub-path combinations. I.e. the created routes (characterized by direction) are based on the metrics for all segments of complete paths and therefore including two adjacent segments).

Claims 6, 7A, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Publication US2018/0180430A1 (Chokshi et al.).

Regarding Claim 6, Dewan et al. discloses
accessing a temporal indicator that includes the time entered or selected by a user of when the user will perform an activity along one of the plurality of created routes (see [0069] the user may define a start time and end time for e.g. walking or biking);
accessing a type of runnability data associated with the geospatial and temporal segments within the runnability map (see [0080] the minimum cost path generating using runnability data of certain types (e.g. popularity type of data or elevation type of data));
determining a runnability value from the associated type of runnability data using one or more of averaging, scaling, weighing or other methodologies (see [0080] a weight value W for each metric can be applied (the runnability value being W multiplied by the metric)).

Dewan et al further discloses that popularity may be a dynamic metric which can be updated periodically (see [0098]) and is related to safety (see [0017]).

Dewan et al. does not explicitly recite the system of claim 1, comprising:
accessing temporal components related to the type of runnability data;
correlating the temporal components of the type of runnability data to the temporal indicator;
removing from the analysis of the determination of a runnability value any data elements that do not have temporal components that correlate to the temporal indicator;
determining a runnability value from the remaining data elements of the type of runnability data; and
adjusting the runnability value by a temporal factor derived from the correlation of the temporal components of the runnability data to the temporal indicator.

However Chokshi et al. teaches a system for route generation (see [0061] determining driving or walking routes) performing:
accessing temporal components related to the type of runnability data (see [0067] road segment safety data (a type of runnability data) is indexed, for example by having data representing 7:00 to 7:30 PM, i.e. the accessing of the data is accessing hour and minute components related to the safety type of runnability data);
correlating the temporal components of the type of runnability data to the temporal indicator (see [0067] for a segment starting to be traversed at 7:26 PM (a temporal indicator), this is correlated to the 7:00 – 7:30 PM window of the safety data (runnability data));
removing from the analysis of the determination of a runnability value any data elements that do not have temporal components that correlate to the temporal indicator (see [0067] the use of the 7:00 – 7:30 PM data is removing/excluding of any data in other time windows);
determining a runnability value from the remaining data elements of the type of runnability data (see [0067] the road segment safety data for that road segment for the 7:00-7:30 PM time); and
(see [0066] the road segment score of road segment safety data 305 can be modified based on real-time environmental or other data, such that “safety data 305 as an input for computing real-time road segment safety data scores.” I.e. the modification is an adjustment based on the safety data, which [0067] is from the correlation of the data and indicator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to use the temporal indicator for correlating types of runnability data, as is taught by Chokshi et al., with the motivation of enhancing the robustness of the system to distinguish data based on time and increasing the safety of persons using the system for route generation (see Chokshi et al. [0011, 0061]).

Regarding Claim 7A, Dewan et al. discloses the system of claim 6, comprising:
accessing types of runnability data of at least one of direction of travel, the average speed of travel, the popularity of the segment (see [0080] popularity for a given edge of the road network), the popularity of traversing from one segment to an adjacent segment, variations in traffic and lighting during specific times of day, current weather conditions and weather forecasts, and the quality of the GPS signal within each segment. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Dewan et al. discloses the system of claim 7, comprising:
determining a contribution factor for each type of runnability data (see [0080] weight W assigned to each different metric (each type of runnability data));
(see [0079] the “edge cost” for each individual edge (segment) based on the metric (runnability value) and weight (contribution factor)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Publication US2018/0188065A1 (Brooks et al.).

Regarding Claim 10, Dewan et al. discloses
dividing the desired distance in half (see [0089] if the start and end positions are the same then “slack” is equal to the required shortest distance (desired distance) and a distance slack/2 is calculated);
creating routes that start and end at the same location from the start point to a point that is one-half of the desired distance; and
returning to the start point (see [0089] when the start and end locations are the same, the k way points are determined at the distance of slack/2 and [0090] paths to the way point and back form the complete route).

Dewan et al. does not explicitly recite the system of claim 1, comprising:
creating routes that start and end at the same location by overlapping the created route.

However Brooks et al. teaches a system for determining routes (see [0047] walking/hiking routes, etc.) including functions for:
(see Figure 4B, [0052] a type of route generated can be an “out-and-back” route returning on the same path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to create overlapping routes, as is taught by Brooks et al., with the motivation of increasing the flexibility of the system and user satisfaction by including the capability for generating various types of routes to fit a diverse set of user desires (see Brooks et al. [0054]).

Regarding Claim 11, Dewan et al. further discloses an option to avoid overlapping that may be used when creating a loop (see [0080]).

Dewan et al. does not explicitly recite the system of claim 1, comprising:
creating loops within a route by identifying adjacent geospatial and temporal segments suitable to traverse and return to non-adjacent geospatial and temporal segments, the loop comprising a distance that is a portion of the desired distance.

However Brooks et al. teaches a system for determining routes (see [0047] walking/hiking routes, etc.) including functions for:
creating loops within a route by identifying adjacent geospatial and temporal segments suitable to traverse and return to non-adjacent geospatial and temporal segments (see Figure 4E, [0062] segments which circle a lake are identified as a loop), the loop comprising a distance that is a portion of the desired distance (see [0062] the path circles the lake a completes when a distance substantially equal to the distance input has been traversed, i.e. each loop may comprise a fraction of the total desired distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to create loop paths, as is taught by Brooks et al., with the motivation of increasing the flexibility of the system and user satisfaction by including the capability for generating various types of routes to fit a diverse set of user desires (see Brooks et al. [0054]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Publication US2005/0288859A1 (Golding et al.).

Regarding Claim 12, Dewan et al. discloses accessing runnability data comprising geophysical data including elevation, altitude (see [0064, 0098] elevation data), transportation routes (see [0070, 0081, 0099] using roads and streets), to identify natural geophysical features of the environment such as rivers and lakes (see [0099] matching routes to profiles using geophysical features such as flat surfaces or steeper surfaces of parks/trails (i.e. natural features)), man-made structures such as buildings, roads and bridges (see [0099] flat or steep features of paved streets, or terrain in cities), weather (see [0099] environment information such as sun, rain, snow), 
identifying geospatial and temporal segments having non-traversable geophysical features within the runnability map (see [0079] points (e.g. with elevation too high) may be eliminated, i.e. the segments to that point being non-traversable).

Dewan et al. does not explicitly recite the system of claim 1, comprising:


However, Golding et al. teaches a system for performing digital mapping (see Figure 1, [0023]), performing:
accessing runnability data comprising topology (see [0009], using road topology and other descriptors), location pictures (see [0038] a database of images), and geocoding, to identify address information within the user location (see [0038] image database can be indexed by geocode [0040] with an address scheme to connect images to listings, which [0058] may be used for giving user directions when the user is near a identified point).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the runnability data of Dewan et al. to additionally use topology, imagery, and geocoding to identify address information, as is taught by Golding et al., with the motivation of increasing usability by providing better navigation information to a user (see Golding et al. [0006, 0009]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Patent U.S. 6,885,937 B1 (Suranyi).

Regarding Claim 13, Dewan et al. further discloses 
determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes));
(see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment));
accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route);
inverting the weighted runnability segment value (see [0080] the inverse of the weight*metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity);

Dewan et al. does not explicitly recite the system of claim 1, comprising: 
determining the distance from the adjacent geospatial and temporal segment to the end point;
determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the inverted weighted runnability segment value;
marking the adjacent geospatial and temporal segment as visited.

However Suranyi teaches a technique for route optimization (see e.g. Claim 20), performing:
determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54, as part of evaluating a node, the estimated cost of traveling from the node to the destination is determined, which may be determined using the physical distance between the node and the destination);
determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54 multiplying the physical distance by an estimated cost);
(see 9:30-50, after nodes are evaluated they are added to the visited list).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Dewan et al. using the inverted weighted metric cost, with the technique of multiplying cost by a distance to the end point, as is taught by Suranyi, resulting in evaluation of each node by multiplying the distance by the inverted weight multiplied by the runnability metric, with the motivation of enhancing the efficiency and usefulness of the system by providing techniques to identify short cuts in an electronic map (see Suranyi 3:65-67).

Regarding Claim 14, Dewan et al. further discloses. 
determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes));;
selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment));
accessing a runnability value from one type of runnability data from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route);
inverting the runnability value from the one type of runnability data (see [0080] the inverse of the metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity);

Dewan et al. does not explicitly recite the system of claim 1, comprising:

marking the adjacent geospatial and temporal segment as visited.
determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the inverted runnability value from the one type of runnability data;

However Suranyi teaches a technique for route optimization (see e.g. Claim 20), performing:
determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54, as part of evaluating a node, the estimated cost of traveling from the node to the destination is determined, which may be determined using the physical distance between the node and the destination);
determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54 multiplying the physical distance by an estimated cost);
marking the adjacent geospatial and temporal segment as visited (see 9:30-50, after nodes are evaluated they are added to the visited list).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Dewan et al. using the inverted metric cost, with the technique of multiplying cost by a distance to the end point, as is taught by Suranyi, resulting in evaluation of each node by multiplying the distance by the inverted weight multiplied by the runnability metric, with the motivation of enhancing the efficiency and usefulness of the system by providing techniques to identify short cuts in an electronic map (see Suranyi 3:65-67).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Publication US2016/0124707A1 (Ermilov et al.).

Regarding Claim 17, Dewan et al. further discloses that route recommendation services may be combined with navigation and tracking applications (see [0016]).

Dewan et al. does not explicitly recite the system of claim 1, comprising:
communicating directions along the created route using a headset.

However Ermilov et al. teaches a system for route planning (see e.g. [0077]) performing the functions of:
communicating directions along the created route using a headset (see Figure 1, [0070] the user wears headset 108 which delivers audio information [0072] creates a journey (route), and see Figure 41, [0280], path guidance directions via sound).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to additionally provide directions along a route via headset, as is taught by Ermilov et al., with the motivation of enhancing the robustness of the system and increasing user convenience and safety by allowing for safe and efficient movement through environments (see Ermilov et al. [0009]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0217680A1 (Dewan et al.) in view of Publication US2016/0375306A1 (Gu et al.), further in view of Publication US2007/0135994A1 (Unuma et al.).

Regarding Claim 18, Dewan et al. further discloses that route recommendation services may be combined with navigation and tracking applications (see [0016]).

Dewan et al. does not explicitly recite the system of claim 1, comprising:
determining the location of a user along a created route using an RFID Tag.

However Unuma et al. teaches a system for pedestrian navigation (see [0031]) performing the function of:
determining the location of a user along a created route using an RFID Tag (see [0031] a position detecting device using RFID can be used as position detecting device 71 to detect pedestrian’s position with respect to path data (a created route)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dewan et al. to further perform location determining, as is taught by Unuma et al., with the motivation of enhancing the robustness of the system and increasing user convenience by providing path guidance functionality (see Unuma et al. [0038]).

Allowable Subject Matter
Claims 15 and 16 are rejected under 35 U.S.C. § 112(b) and 101 (see above) but would be allowable if amended to overcome the rejections under 112(b) and 101 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The most similar prior art, Published Application US2020/0217680A1 (Dewan et al.) teaches the limitations of Claim 1 except for the explicit recitation of start point latitude and longitude (see the mapping of Claim 1 above). Dewan et al. further teaches limitations of Claim 13 including determination of a tentative distance (see [0089] a “slack” distance), selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090]), accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080]) and inverting the weighted runnability segment value (see [0080]).
Publication US2016/0375306A1 (Gu et al.) teaches a start point identified by latitude and longitude (see [0140]).
Patent U.S. 6,885,937 B1 (Suranyi) teaches determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54); determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54); and marking the adjacent geospatial and temporal segment as visited (see 9:30-50).

Regarding Claim 15, however, the prior art does not disclose or render obvious a system performing all functions comprising:
comparing the distance of the start point to the end point with the runnability distance value of the adjacent segment;
identifying the shorter distance as the tentative distance;
selecting a next geospatial and temporal segment adjacent to the geospatial comprising the start point;
determining the distance from the next adjacent geospatial and temporal segment to the end point;
accessing a weighted runnability segment value from the next adjacent geospatial and temporal segment;

determining a runnability distance value as the product of the distance of the next adjacent geospatial and temporal segment to the end point and the inverted weighted runnability segment value;
comparing the tentative distance to the runnability distance value;
identifying the shorter distance as the tentative distance;
marking the next geospatial and temporal segment as visited.

Regarding Claim 16, the prior art does not disclose or render obvious a system performing all functions comprising:
determining a runnability distance value for all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
comparing the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as the base segment;
marking all geospatial and temporal segments in the comparison as visited;
determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment;
comparing the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment;

selecting the geospatial and temporal segment associated with the tentative distance as the base segment;
marking all geospatial and temporal segments in the comparison as visited;
repeating the determination of the runnability distance value for all geospatial and temporal segments adjacent to the base segment; and
repeating the comparison and identification of the tentative distance until the end point is within a geospatial and temporal segment marked as visited;
creating a route of adjacent geospatial and temporal segments identified as base segments.

The combination of limitations defining the particular sequence of recited functions including comparing the distance of the start point to end point with the runnability distance value, as defined by the particular calculation of inverting the weighted runnability segment value, and combined with the other features of the system is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 15 and 16 would be allowable.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-5706503-A teaches subject matter including scores representing how desirable it is to combine specific vertices in map data (see e.g. Claim 1, 11).
US-5938720-A teaches subject matter including a heuristic cost defined by multiplying a rank by the distance between the node and the destination.
US-20110288762-A1 teaches subject matter including a cost function formed by distance to the destination multiplied by a heuristic value (see e.g. [0127]).
US-20200149899-A1 teaches subject matter including circular route creation with weighted score criterion (see e.g. [0020]).
US-20200309545-A1 teaches subject matter including determining pedestrian routes using preferences and selecting connecting arcs (see e.g. Claim 13).
NPL Publication “Time-Dependent Graphs: Definitions, Applications, and Algorithms” teaches subject matter including time dependent routing criteria.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619